CHATFIELD, District Judge.
The plaintiff is the assignee of the patentee of an invention manufactured by a corporation of which he is president. The defendant under rule 30 has counterclaimed on a charge of infringement of defendant’s patent by the plaintiff and by the corporation of which he is president.
[1] Motion is made to strike out the counterclaim. As to the corporation the motion must be granted, in any event, unless the defendant can show that the corporation is the party entitled to bring suit, and thus compel an amendment of the complaint or of the action to bring in the other party plaintiff.
[2] But .as to the present plaintiff, and the corporation as well, the motion must be granted. The United States District Court has jurisdiction of patent suits, and these may be brought in any district where the alleged infringer has “committed the act of infringement and has a regular and established place of business.” Section 48, Judicial Code (Act March 3, 1911, c. 231, 36 Stat. 1000 [U. S. Comp. St. Supp. 1911, p. 149]). The answer alleges an infringement in this district, but not any regular place of business.
The motion will be granted as to the plaintiff McGill.